Citation Nr: 0924161	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-17 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right ankle fracture with traumatic arthritis, currently 
evaluated as 20 percent disabling.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a chronic respiratory condition, to include 
asbestosis and asthma.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for degenerative arthritis of all joints.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a skin rash.

6.  Entitlement to service connection for bilateral hearing 
loss.

     
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to 
February 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right ankle fracture with traumatic 
arthritis is manifested by dorsiflexion to 10 degrees, 
plantar flexion to 20 degrees, eversion to 5 degrees, and 
inversion to 20 degrees, all with pain; there is no evidence 
of ankylosis and no evidence of functional limitation that 
renders the ankle essentially ankylosed. 

2.  A June 1993 rating decision denied entitlement to service 
connection for asthma and found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for asbestosis.

3.  When considered by itself or in connection with the 
evidence previously assembled, the evidence received since 
the June 1993 rating decision is cumulative, does not relate 
to an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim of entitlement to service connection for a chronic 
respiratory condition to include asbestosis and asthma.

4.  In June 2006, the Board denied entitlement to service 
connection for degenerative arthritis of all joints and found 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for PTSD.

5.  When considered by itself or in connection with the 
evidence previously assembled, the evidence received since 
the June 2006 Board decision is cumulative, does not relate 
to an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim of entitlement to service connection for 
degenerative arthritis of all joints.

6.  The additional evidence received since the June 2006 
Board decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim on 
appeal, and raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for PTSD.

7.  The Veteran is not shown to be suffering from a skin rash 
that originated in or is due to any event or incident of his 
military service.

8.  The Veteran did not exhibit hearing loss in service or 
within one year after discharge from service, and hearing 
loss is not otherwise shown to be associated with his active 
duty.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
Veteran's right ankle disability with traumatic arthritis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5271 (2008).

2.  Evidence added to the record since the June 1993 rating 
decision is not new and material; thus, the claim of 
entitlement to service connection for a chronic respiratory 
condition, to include asbestosis and asthma, is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2008).

3.  Evidence added to the record since the June 2006 Board 
decision is not new and material; thus, the claim of 
entitlement to service connection for degenerative arthritis 
of all joints is not reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2008).

4.  The evidence submitted since the Board's June 2006 
decision is new and material; thus, the claim of entitlement 
to service connection for PTSD is reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 
(2008).

5.  A skin rash was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

6.  The Veteran's claimed bilateral hearing loss is not due 
to disease or injury that was incurred in or aggravated by 
service; nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 
 
The VCAA also requires, in the context of a claim to reopen, 
that the Secretary look at the bases for the denial in the 
prior decision and describe what evidence would be necessary 
to substantiate that element (or elements) that was found 
insufficient to establish service connection in the previous 
denial.  The appellant must also be notified of what 
constitutes both 'new' and 'material' evidence to reopen the 
previously denied claim.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Recently, the United States Court of Appeals for Veterans 
Claims (hereinafter, 'the Court') has held that, for an 
increased rating claim, VCAA notice should include notice 
that evidence of increased severity of the disorder or of 
greater interference with work or activities of daily life is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an April 2007 evidentiary development letter in which 
the RO advised the appellant of the evidence needed to 
substantiate all of the claims on appeal.  A December 2006 
letter provided this information with respect to establishing 
service connection for a skin rash and asthma or shortness of 
breath due to asbestos exposure and informed the Veteran of 
the information required in connection with a claim involving 
claims of asbestos exposure.  The April 2007 notice and an 
August 2007 letter requested specific information in 
connection with the PTSD claim.  The appellant was advised in 
these letters of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  These notices further 
advised the Veteran as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claims, pursuant to the Court's holding in 
Dingess, supra.  A May 2008 letter provided notice in 
compliance with Vazquez-Flores and informed the Veteran of 
the rating criteria that are pertinent to his right ankle 
claim.  

The April 2007 letter also advised the Veteran that his 
claims of entitlement to service connection for asthma/short 
breathing, degenerative arthritis in all joints, and PTSD had 
been previously denied because these issues were not caused 
by or aggravated by his military service.  He was further 
notified that his PTSD claim was denied because no additional 
evidence had been received to assist in verifying his 
reported stressors.  He was informed of the need to submit 
new and material evidence to reopen these claims, and he was 
advised of the type of evidence that would be considered new 
and material.  See Kent, supra.  

The Board notes that the May 2008 letter was not issued prior 
to the initial adjudication of the Veteran's increased rating 
claim in September 2007.  His claim, however, was 
subsequently readjudicated in the May 2008 supplemental 
statement of the case.  Thus, any deficiencies in the 
timeliness of the notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the appellant relative to the issues on appeal, including 
service treatment records, VA medical records, and personal 
statements have been associated with the claims folder.  

In this regard, the Board notes that a complete set of the 
Veteran's service treatment records may not available for 
review, as the claims file originally only contained dental 
records and a separation examination report.  National 
Personnel Records Center (NPRC) responses from November 1993 
and January 2007 reflect that the Veteran's service personnel 
records have been lost or destroyed.  VA examination reports 
from as recently as February 1988 refer to review of service 
treatment records that appear to have been lost or destroyed 
and then resubmitted by the Veteran in January 2003.  It is 
not certain, however, whether complete copies of the 
Veteran's service treatment records have been recovered and 
associated with the claims folder.  
  
Under such circumstances, where service records have been 
lost or destroyed through no fault of the Veteran, the Court 
has held that there is a heightened obligation on the part of 
VA to explain findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis has been undertaken 
with the heightened obligation set forth in Cuevas and O'Hare 
in mind.  It is noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

The Board notes that the Veteran has not been provided VA 
examinations for the skin rash and hearing loss claims.  
However, the Board finds that examinations are not necessary 
to decide these claims as there is no credible evidence of an 
association between the claimed disabilities and service.  
Specifically, as will be discussed below, regarding the skin 
rash claim, there is no credible evidence of a continuity of 
symptomatology since service, and there is no competent 
evidence suggesting that a current disability is related to 
service.  With respect to the hearing loss claim, hearing 
loss was not complained of or treated until approximately 46 
years following his separation from service, there is no 
competent evidence relating the current disability to 
service, and there is also no lay evidence of a continuity of 
hearing loss symptomatology otherwise suggesting an 
association to service.

With respect to the new and material evidence claims, the 
Board notes that, until a claim is reopened, VA does not have 
a duty to provide a medical examination or obtain a medical 
opinion.  See 38 C.F.R. § 3.159(c)(1).  As will be discussed 
in greater detail below, the Board finds that new and 
material evidence has not been received to reopen the claims 
of entitlement to service connection for a chronic 
respiratory condition, to include asbestosis and asthma, and 
degenerative arthritis of all joints.  Therefore, a medical 
opinion in either of these claims is not necessary.  

A May 2009 statement from the Veteran's representative 
contends that a remand for a new right ankle examination is 
warranted because the examiner did not have verifiable 
credentials, the Veteran claims his disability has worsened 
since the most recent VA examination, the examiner did not 
use the required goniometer to measure range of motion, the 
examiner did not speak of mitigating factors of pain, painful 
motion, or functional impairment, and muscle atrophy was not 
accurately measured and reported.  

In response to these concerns, the Board has verified that 
the individual who conducted the VA examination is a 
physician and also notes that the examination was signed 
under on a line reserved for the "SIGNATURE OF PHYSICIAN."  
Moreover, the most recent VA examination of record is from 
August 2007, and the duty to assist does not require a remand 
for re-examination solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995); Glover v. West, 
185 F.3d 1328 (Fed. Cir. 1999); Snuffer v. Gober, 10 Vet. 
App. 400 (1997).  There is no objective evidence indicating 
that there has been a material change in the severity of this 
disability since he was last examined, and neither the 
Veteran nor his representative has offered any specific 
information with respect to how the Veteran's disability has 
worsened.  See 38 C.F.R. § 3.327(a) (2008).  

With respect to the representative's contention that the 
August 2007 VA examination report was inadequate because the 
examination report does not reflect that the examiner used a 
goniometer, the Board notes, as will be discussed below, that 
the rating criteria do not allow for the Veteran to receive a 
higher rating for his right ankle disability in the absence 
of ankylosis.  Considering that the Veteran's ankle is not 
ankylosed and that ankylosis is not claimed, any inadequacy 
in the examination in not specifying whether or not a 
goniometer was used is moot.  Furthermore, the Board notes 
that functional impairment after repetitive use was assessed 
by the examiner and that the examiner's report of the 
Veteran's range of motion includes findings related to when 
the Veteran felt pain in his right ankle.  In addition, 
muscle atrophy is not otherwise suggested by the record, nor 
is there any suggestion of muscle or nerve disability related 
to his disability, so as to suggest that further inquiry is 
warranted.  The Board therefore finds that this examination 
is adequate for rating purposes and that a remand for a new 
examination is not warranted.

II.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The residuals of the Veteran's right ankle fracture are 
currently evaluated as 20 percent disabling under the built-
up Diagnostic Code 5010-5271 on the basis of marked 
limitation of motion of the ankle caused by traumatic 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2008).  
This is this highest evaluation available under Diagnostic 
Code 5271.

An increased rating may also be assigned under Diagnostic 
Code 5270, which assigns a 30 percent rating for ankylosis of 
the ankle in plantar flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 degrees.  
A 40 percent rating is assigned for ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion, or eversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.

The Veteran underwent a VA joints examination to evaluate the 
severity of his right ankle disability in August 2007.  The 
examination report notes that the Veteran reported 
experiencing more pain and swelling with activity since a 
2003 VA examination.  He reported that flare-ups come with 
prolonged walking, standing, and climbing, and are manifested 
by weakness without additional restricted range of motion.  
He reported taking hydrocodone three times per day to 
alleviate the pain.  Functional restrictions included 
limitation with standing and walking duration.  He reported 
marked difficulty with climbing and rising from a sitting 
position.  He reported no longer being able to perform 
outdoor activities because of the ankle.  He stated that he 
uses arm crutches daily for ambulation with activity.  He did 
not wear a brace on the ankle, and he had not been 
incapacitated in the past 12 months for the condition.  

The Veteran presented for the examination walking with 
bilateral arm crutches.  Right ankle examination revealed 
normal appearing right ankle without redness, swelling, heat, 
tenderness, or deformity.  Range of motion of the right ankle 
revealed dorsiflexion 10 degrees with pain at 10 degrees, 
plantar flexion 20 degrees with pain at 20 degrees, eversion 
5 degrees with pain at 5 degrees, and inversion 20 degrees 
with pain at 20 degrees.  Ligaments were tight without 
ligament laxity on stressing the ankle in all directions.  
There was no additional weakness, fatigability, 
discoordination, restricted range of motion, or functional 
impairment following repetitive stress testing against 
resistance times three involving the ankle.  The examiner's 
diagnostic impression was residuals of right ankle fracture 
with traumatic degenerative joint disease.

As noted above, the 20 percent disability rating that is 
currently assigned for the Veteran's right ankle claim is the 
highest rating available under Diagnostic Code 5271.  
Furthermore, the Board finds that this evidence does not 
warrant an increased rating under Diagnostic Code 5270, as it 
clearly shows that the Veteran's right ankle is not 
ankylosed.  Nor do factors such as pain, weakness, 
incoordination, or fatigability further limit the Veteran's 
right ankle function to render it functionally ankylosed.  
Therefore, a rating under Diagnostic Code 5270 would not be 
appropriate, even taking into account additional functional 
loss due to pain and other symptoms.

There is no other pertinent diagnostic code that would award 
the Veteran a higher disability rating for his right ankle 
disability.  Therefore, in the absence of ankylosis, an 
increased rating for the right ankle disability must be 
denied.  The Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim must be denied.

III.  New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the evidence is presumed 
credible unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Chronic Respiratory Condition

A May 1988 rating decision denied entitlement to service 
connection for asbestosis because there was no evidence of 
asbestos exposure in service and asbestosis was not shown by 
the evidence of record.  The Veteran did not appeal this 
decision, and it became final.  In a June 1993 rating 
decision, the RO declined to reopen the claim of entitlement 
to service connection for a respiratory condition, to include 
asbestosis and asthma.  The RO determined that no new and 
material evidence had been submitted to provide a factual 
finding that the Veteran had asbestosis that was related to 
service.  Among the evidence reviewed to make this 
determination were the available service treatment records 
and February 1988 VA examination report with chest x-rays 
finding minimal localized emphysema.  The Board notes that 
both the February 1988 VA examination report and the May 1988 
rating decision discuss the content of service treatment 
records documenting the Veteran's treatment for meningitis in 
service.  An August 1992 VA medical record notes that the 
Veteran may have asthma and that he worries about asbestos 
exposure in service.  None of these records includes a 
diagnosis of asbestosis.  The Veteran was notified of this 
decision and of his appellate rights in a July 1993 letter, 
and he did not appeal.  This rating decision therefore became 
final.

Since the June 1993 rating decision, the Veteran has 
submitted VA medical records including a September 2005 
record diagnosing chronic obstructive pulmonary disease 
(COPD).  This record is new, as it is was not of record in 
June 1993.  It is not material, however, because, while it 
does reflect that the Veteran has a current respiratory 
disability, it does not indicate the presence of a 
respiratory disability that had been present since service or 
for nearly sixty years thereafter.  

Finally, the Veteran submitted copies of service treatment 
records in January 2003 showing that he was treated for 
meningitis in service.  It appears, however, that these 
records had already been associated with the claims folder at 
least at the time of the May 1988 rating decision, which 
expressly notes that the Veteran was hospitalized with 
cerebrospinal meningitis described as acute, moderately 
severe, on February 22, 1943.  This information also appears 
in one of the service treatment records submitted by the 
Veteran in January 2003.  Therefore, considering that this 
information is not new in that it was of record and had been 
considered in prior adjudications of this claim, the Board 
finds that these records are insufficient to reopen the 
Veteran's claim.

With regards to the Veteran's own statements asserting that 
his claimed respiratory disability is associated with his 
military service, the Board finds that these statements are 
duplicative of evidence previously submitted, as the Veteran 
had already asserted that such a relationship prior to the 
last final denial.  Therefore, this evidence cannot be 
considered new in that it essentially duplicates evidence 
that has already been considered.

In short, the Board concludes that new and material evidence 
has not been received to reopen the previously denied claim 
of entitlement to service connection for a chronic 
respiratory disability, to include asbestosis and asthma.  
Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Degenerative Arthritis of All Joints

In June 2006, the Board denied the Veteran's claim of 
entitlement to service connection for degenerative arthritis 
of all joints based on a finding that the evidence weighed 
against a determination that the claimed disability had its 
onset in service or within one year of separation, or 
preexisted service and was permanently worsened therein.  All 
of the currently-available service treatment records were 
associated with the claims folder at the time of this 
decision, as were private medical records diagnosing 
generalized osteoarthritis as early as August 1980, and VA 
treatment records showing that the Veteran sought treatment 
for arthritis in multiple joints in August 2002.  The Veteran 
did not appeal this decision to the Court.  In October 2006, 
the Veteran requested that the RO reopen his claim.    

Since the Board's June 2006 denial of his claim, the Veteran 
has submitted VA medical records showing that he was being 
treated for arthritis.  The most pertinent of these is an 
April 2007 record noting that the Veteran had the most pain 
in his hips and knees.  This evidence is not new, as the June 
2006 Board denial acknowledges the Veteran's VA medical 
records show that he receives medical treatment for arthritis 
pain that is present in multiple joints.  Nor is this 
evidence material, as it does not demonstrate that the 
Veteran's arthritis of multiple joints began during service 
or shortly after separation, or that it was aggravated by 
service.  This evidence provides no information with respect 
to the Veteran's arthritis for more than 60 years following 
his separation from service.

In addition, the Veteran's assertions that his disability is 
related to service are not new, as he already asserted such a 
relationship prior to the last final denial.  Therefore, this 
evidence cannot be considered new in that it essentially 
duplicates evidence that has already been considered.

In summary, the Board must conclude that new and material 
evidence has not been received to reopen the previously 
denied claim of entitlement to service connection for 
arthritis of all of the Veteran's joints.  Because the 
appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni, supra.

C.  PTSD

The Veteran has also claimed entitlement to service 
connection for PTSD.  This claim was most recently denied in 
the June 2006 Board decision, which found that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for PTSD.  The denial of 
this claim had been based on the absence of a verified 
stressor, with discussion indicating that the information 
that had been submitted by the Veteran would not allow for 
stressor verification.  The Veteran against sought to reopen 
this claim in October 2006.

In August 2007, the Veteran submitted a detailed stressor 
statement that, when considered along with evidence already 
of record, contains enough detailed information to attempt 
verification through the U.S. Army and Joint Services Records 
Research Center (JSRRC).  In this statement, the Veteran 
described a ship in his convoy having been sunk by Japanese 
torpedoes.  He stated that the ship was in front of his and 
was in the position that his ship was supposed to have been 
in.  He further stated that it was mistakenly reported that 
his ship had been hit and they were missing in action.  The 
Veteran noted that one of the stressful aspects of this 
incident was that his ship had to go through the same waters 
in which the one that had been hit was attacked.  The 
Veteran's statement identifies his unit (the 458th Aviation 
Squadron Combat Unit) and states that this occurred during a 
47-day period of travel in 1944.  The Veteran's DD Form 214 
reflects that he was en route to APTO (presumably the Asian 
Pacific Theater of Operations) from July 15, 1944, to August 
23, 1944.  

The Board finds that the Veteran has submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for PTSD.  This evidence is new in that it 
was not of record at the time of the June 2006 Board 
decision.  It is material in that it provides specific 
information to allow for submission to the JSRRC to attempt 
verification.  Accordingly, the Board finds that new and 
material evidence has been submitted to reopen this claim.  
To this extent only, the benefit sought on appeal is granted.

IV.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if such is 
shown to have been manifested to a compensable degree within 
one year after the veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incidence or aggravation of any disease or injury alleged to 
have been incurred in or aggravated by such service, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. 

The term 'engaged in combat with the enemy' means more than 
having served in a theater of combat operations.  In order to 
be considered a combat veteran, the evidence must show that 
the veteran personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  A statement that the veteran 
participated in a particular operation or campaign does not 
establish that the veteran engaged in combat, in that those 
terms encompass both combat and non-combat duties.  
VAOPGCPREC 12-99.

With respect to the application of 38 U.S.C.A. § 1154(b), the 
Board notes that the Veteran's service personnel records 
reflect that he served as a mail orderly from October 1942 to 
February 1946.  He was shipped to the Asia-Pacific Theater of 
Operations (APTO) in July 1944 and returned to the United 
States in January 1946.  He participated in the campaign at 
New Guinea.  He was awarded the ATO (American Theater of 
Operations) Medal, the APTO (Asiatic-Pacific Theater of 
Operations) Medal, and the World War II Victory Medal.  While 
the Veteran's representative has argued he should be afforded 
the combat presumption of 38 U.S.C.A. § 1154(b), the Board 
finds that there is no evidence establishing the Veteran's 
personal participation in combat.  His military occupational 
specialty does not suggest such participation, and each of 
the veteran's medals were awarded to all service personnel 
within the cited theater.  He has clearly acknowledged in the 
past that he did not fire on the enemy and that no one fired 
on him.  For these reasons, the Board concludes that he did 
not personally participate in combat.

A.  Skin Rash

The Veteran has claimed entitlement to service connection for 
a skin rash.  He essentially contends that he has a skin rash 
on his head and on his buttocks that was incurred on New 
Guinea.  

As noted, the Veteran did not receive any citations or medals 
indicative of combat service.  Therefore, the combat 
presumption does not apply to this case.  The Board 
recognizes that the claim of entitlement to service 
connection for PTSD is being remanded to attempt verification 
of one of his claimed in-service stressors.  However, even if 
that stressor was verified, that of a ship in his convoy 
having been sunk, his assertions regarding the skin rash are 
unrelated to that event, and such verification would not 
result in application of 38 U.S.C.A. § 1154(b) to this claim.

The Veteran's available service treatment records include a 
February 1946 separation examination report reflecting that 
the Veteran's skin, anus and rectum were clinically normal.  
The remaining service treatment records on file describe the 
Veteran's treatment for a right ankle fracture and 
meningitis, but they do not mention a skin rash.

In terms of post-service evidence, a September 1948 VA 
examination report notes that the Veteran's genito-urinary 
system and digestive system, which was noted to include the 
rectum, were clinically normal.  With respect to the 
Veteran's skin, it was noted that he had a one by one scar on 
his left chest, due to having been bitten during an 
altercation.  It was noted that this scar was asymptomatic.  
No further skin disability was noted.

The earliest post-service medical evidence of a rash is an 
August 1992 VA medical record that notes a lichenized rash 
over his buttocks that may be chronic.

An August 1992 VA medical record notes that the Veteran had a 
chronic excoriated, lichenified rash on his perineum and 
buttocks for many years.  He was given a provisional 
diagnosis of chronic dermatitis.  A record from October 1992 
notes that the had a highly pruritic eruption in his groin 
for many years.  Extreme lichenification with excoriated 
papules and nodules were noted in the groin and extending to 
the buttocks.

An April 2005 VA medical record notes that the Veteran sought 
treatment for a rash in the groin and gluteal cleft.  Chronic 
excoriation was noted, and it was observed that, due to 
location, it could have an underlying fungal etiology and 
needed to be evaluated.  It was stated that the Veteran 
related this rash to jungle rot from World War II.  

A July 2005 record notes that the Veteran had a rash in his 
groin for many years.  He reported that it had been present 
since active duty many years ago.  He stated that it is only 
present in the groin and on his scalp.  He had been using a 
salve from VA for many years, but it had not been helping.  
Examination of the scalp revealed no abnormalities.  He had a 
large area of significant post-inflammatory hyperpigmentation 
to his bilateral inguinal regions, lower abdomen and pannus, 
inner upper thighs, posterior upper thighs, and intergluteal 
cleft.  Some erythema and hypo-pigmentation from friction 
were noted under the pannus.  Scrapings revealed hyphae 
consistent with tinea cruris.  The Veteran was diagnosed with 
longstanding tinea cruris treated inappropriately with 
triamcinolone ointment.  He was told to discontinue the 
triamcinolone and prescribed Lamisil and ketoconazole.

A September 2005 VA medical center record notes that the 
affected area was much improved and that the Veteran had 
noticed some itching to his scalp.  This record states that 
the Veteran was noted to have had hyperpigmentation and 
changes of lichen simplex chronicus to his groin area and 
some lichen simplex chronicus changes to the vertex of his 
scalp.  Examination revealed two to three one-centimeter 
mobile nontender cervical lymph nodes.  The examiner believed 
his examination was most consistent with lichen simplex 
chronicus.  The examiner assessed that the Veteran had tinea 
cruris, likely resolved.  Additional refills of his 
medication were ordered and he was prescribed Synalar 
solution to use on his scalp as needed.  

While the September 2005 VA medical record notes that the 
Veteran's tinea cruris was treated and has resolved, it is 
unclear whether the Veteran carries a current diagnosis of 
this disability.  In any event, assuming a current diagnosis, 
the Board finds that entitlement to service connection for a 
skin rash is not warranted because there is no evidence of a 
rash on the Veteran's buttocks until 1992, more than 45 years 
following his separation from service.  Furthermore, there is 
no evidence of a rash on the scalp until 2005, almost 60 
years following his separation from service.  The Veteran's 
service treatment records, including his February 1946 
separation examination report, note no pertinent clinical 
abnormalities.  

Furthermore, the September 1948 VA examination report 
expressly finds no clinical abnormality involving the 
Veteran's skin or his rectum.  The Board notes in particular 
that this examination report noted a one by one asymptomatic 
scar on the Veteran's chest, while this examination was being 
conducted in connection with the Veteran's service-connected 
right ankle claim.  Thus, if the Veteran did have extensive 
excoriation on his buttocks as was noted decades following 
service, it appears highly likely that this disability would 
have been detected and noted during that September 1948 VA 
examination.  

Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board has considered the Veteran's self-reported 
continuity of symptomatology of a skin rash on his scalp and 
buttocks dating back to his service, and the fact that a skin 
rash is a disability that lends itself to lay observation.  
However, it must also be considered that the Veteran is 
recalling events that occurred decades ago.  Furthermore, as 
noted, he did not report any such symptoms at separation, and 
the September 1948 examination was negative for any evidence 
of such problems.  

The Board has also considered the decision in Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein 
the United States Court of Appeals for the Federal Circuit 
determined that the Board erred by finding that a claimant's 
report of in-service symptoms lacked credibility solely 
because there was no objective medical evidence corroborating 
those symptoms at the time.  However, the Board believes the 
instant case is clearly distinguishable, as the Board is not 
relying solely upon a general absence of complaints during 
service.  Rather, it is relying on the fact that the Veteran 
failed to report such problems at separation, that there is 
no documentation for decades after service, and, most 
significantly, that the September 1948 VA examiner was 
thorough enough to document scars but failed to document any 
evidence of a rash on either the scalp or buttocks.  As 
discussed, the examination report notes that the Veteran's 
genito-urinary system and digestive system, which was noted 
to include the rectum, were clinically normal.  With respect 
to the Veteran's skin, it was noted that he had a one by one 
scar on his left chest, due to having been bitten during an 
altercation, but that this scar was asymptomatic.  For these 
reasons, while the Veteran's statements are within his 
competence to make, the Board ultimately finds the assertions 
of a continuity of symptomatology since service not credible. 

In short, the Board finds that the preponderance of the 
evidence is against granting service connection for a skin 
rash on the Veteran's scalp or buttocks.  The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, the claim must be denied.

B.  Bilateral Hearing Loss

The Veteran has also claimed entitlement to service 
connection for bilateral hearing loss, presumably as a result 
of in-service acoustic trauma.  

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the pure tone auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993).

In the case at hand, a November 1995 VA audiological 
evaluation reflects that the Veteran's right ear pure tone 
thresholds for the 500, 1000, 2000, and 4000 Hertz 
frequencies were 35, 40, 50, and 60 decibels, while the left 
ear pure tone thresholds were 40, 50, 55, and 55 decibels.  
Current hearing loss is therefore conceded.

In terms of in-service disability, the Veteran's February 
1946 separation examination report noted whispered voice test 
results of 15/15 in each ear.  The remaining service 
treatment records on file do not indicate that the Veteran 
complained of or sought treatment for hearing loss in 
service. 

A September 1948 VA physical examination report reflects that 
the Veteran's auditory canals were normal and that there was 
no discharge.  There was no mastoidectomy scar.  The membrana 
tympani appeared normal.  Ordinary conversation, when tested 
at 1, 2, 5, 10, 15 and 20 feet was heard from 20 feet in each 
ear.  This report also noted that the Veteran was employed as 
a sander.

At a February 1988 VA psychiatric examination, the Veteran 
reported that there was fighting on the island, but not near 
where they landed.  He said he could hear guns, etc.  He 
reported that he did farm work and construction work before 
service and, after he got out of service, he did tool and die 
work for about 25 or 28 years.  

The earliest competent medical evidence of hearing loss 
appears in an August 1988 VA medical record that notes 
possible decreased hearing.  A November 1995 VA audiology 
consultation report notes that the Veteran complained of a 
gradual decrease in hearing for many years.  Test results 
indicated a mild sloping to moderately severe sensorineural 
hearing loss bilaterally.  Speech discrimination scores were 
noted to be fair bilaterally.  Acoustic immittance tests 
indicated normal middle ear pressures and static compliances 
bilaterally.  It was noted that this degree of hearing loss 
will cause significant problems in communication.  

For the reasons discussed below, the Board finds that the 
probative evidence of record preponderates against the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss.  Even assuming that he was exposed to 
excessive noise in service, the February 1946 separation 
examination report nor the September 1948 VA examination 
report reflects that the Veteran had hearing loss in service 
or in over a year and a half following his separation from 
service.  While the Veteran's hearing is only measured by 
whispered or spoken voice test at these times, the September 
1948 examination did include a physical examination of the 
Veteran's ears that found normal auditory canals and membrana 
tympani, with no discharge or mastoidectomy scar.  The Board 
must therefore conclude that there is no competent medical 
evidence of hearing loss in service or within one year of 
separation from service.

While the laws and regulations do not require in-service 
complaints of or treatment for hearing loss in order to 
establish service connection, Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992), evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  The earliest evidence of decreased hearing in the 
case at hand is from August 1992.  While the November 1995 VA 
audiology consultation report reflects that the Veteran 
described a gradual decrease in hearing for many years, there 
is no indication that "many years" refers to the entire 49-
year period between his February 1946 separation from service 
and the November 1995 audiology report.

Finally, the Board observes that individual claimants are 
considered competent to testify to matters that 'lend[] 
[themselves] to observation by a lay witness.'  See Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).  However, in this 
instance, the Veteran has not indicated that he experienced 
symptoms of hearing loss during service and continually 
thereafter.  His November 2006 hearing loss claim merely 
states that his hearing is very bad.  In his September 2007 
notice of disagreement, he again states that his hearing loss 
is very bad and adds that he hates to talk to anyone.  While 
the Veteran may sincerely believe that he developed hearing 
loss as a result of his military service, he has not been 
shown to have any medical training, and thus is not competent 
to provide an opinion relating to medical causation and 
etiology that requires medical expertise and/or a clinical 
examination by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a result, his 
assertions do not constitute competent medical evidence that 
the claimed disability was caused by, or was otherwise 
related to, his military service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for bilateral hearing loss; the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not 
applicable, as there is not an approximate balance of 
evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Therefore, this claim must be denied.


ORDER

Entitlement to an increased evaluation for residuals of a 
right ankle fracture with traumatic arthritis, currently 
evaluated as 20 percent disabling, is denied.  

New and material evidence not having been received, the claim 
to reopen the issue of entitlement to service connection for 
a chronic respiratory condition, to include asbestosis and 
asthma, is denied.

New and material evidence not having been received, the claim 
to reopen the issue of entitlement to service connection for 
degenerative arthritis of all joints is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.  To 
this extent only, the appeal is granted, subject to further 
action described below.

Entitlement to service connection for a skin rash is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

As discussed above, the Board finds that the Veteran has 
submitted new and material evidence with respect to a 
reported in-service stressor to reopen his PTSD claim.  As 
such, the Board finds that a remand is warranted so that the 
relevant information may be submitted to the JSRRC.

As noted above, the August 2007 stressor statement describes 
a ship in the Veteran's convoy having been sunk by Japanese 
torpedoes.  He stated that the ship was in front of his and 
was in the position that his ship was supposed to have been 
in.  He further stated that it was mistakenly reported that 
his ship had been hit and they were missing in action.  The 
Veteran noted that one of the stressful aspects of this 
incident was that his ship had to go through the same waters 
of the one that had been hit.  The Veteran's statement 
identifies his unit (the 458th Aviation Squadron Combat Unit) 
and states that this incident occurred during a 47-day period 
of travel in 1944.  The Veteran's DD Form 214 reflects that 
he was en route to APTO from July 15, 1944, to August 23, 
1944.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO/AMC should take appropriate 
steps to verify the Veteran's claimed 
stressors, including the reported sinking 
of a ship in the Veteran's convoy as 
discussed above.  All steps taken to 
verify any stressor should be documented 
in the claims folder.

2.  After the development requested above 
has been completed, the RO/AMC should 
determine whether any additional 
development, including VA examination, is 
warranted.  Following the completion of 
any additional development, the RO/AMC 
should readjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


